                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

CLARA R. FULLER,                                     )
                                                     )
                                 Plaintiff,          )
                                                     )
v.                                                   )   Case No. 16-2415-DDC
                                                     )
STATE OF KANSAS, DEPARTMENT OF                       )
CHILDREN AND FAMILIES, et al.,                       )
                                                     )
                                 Defendants.         )

                                               ORDER

        Plaintiff Clara Fuller has filed a motion (ECF No. 134) advising the court that

“defendants have not honored the court’s order to provide the names and addresses of each

person employed by DCF in the 2016 LIEAP program” by the April 19, 2019 deadline, as

required by the court’s April 9, 2019 order (ECF No. 128). Defendants’ corrected response

to the motion, filed on May 15, 2019 (ECF No. 137), represents that defendants complied

with the order. Defendants also reference communication with plaintiff that suggests

plaintiff received the supplemental discovery after filing her motion. Further, the docket

reflects a certificate of service, filed April 19, 2019, certifying that defendants timely

served the supplemental discovery. Therefore, to the extent (if any) that plaintiff’s motion

seeks any particular relief, it is denied as moot.

        IT IS SO ORDERED.




                                                 1
O:\ORDERS\16-2415-DDC-134.docx
        Dated May 16, 2019, at Kansas City, Kansas.

                                                s/ James P. O=Hara
                                               James P. O=Hara
                                               U.S. Magistrate Judge




                                           2
O:\ORDERS\16-2415-DDC-134.docx
